Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 1 of 27 Page ID #:1



  1   Whitney E. Street (CA Bar No. 223870)
  2
      BLOCK & LEVITON LLP
      100 Pine Street, Suite 1250
  3   San Francisco, CA 94111
  4   Tel.: (415) 968-1852
      Fax: (617) 507-6020
  5   whitney@blockleviton.com
  6
      Jacob A. Walker (CA Bar No. 271217)
  7   BLOCK & LEVITON LLP
  8   260 Franklin St., Suite 1860
      Boston, MA 02110
  9   Tel.: (617) 398-5600
 10   Fax: (617) 507-6020
      jake@blockleviton.com
 11

 12   Attorneys for Plaintiff

 13

 14                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 15                               SOUTHERN DIVISION
 16

 17    NAWAF ALWAZZAN, individually
 18    and on behalf of all others similarly
       situated,
 19                                            Case No. _____________________
 20           Plaintiff,
 21    v.                                      COMPLAINT FOR VIOLATIONS
 22                                            OF THE FEDERAL SECURITIES
       STAAR SURGICAL COMPANY,                 LAWS; CLASS ACTION
 23    CAREN L. MASON, DEBORAH
 24    ANDREWS, and PATRICK F.                 JURY TRIAL DEMANDED
       WILLIAMS,
 25

 26           Defendants.
 27

 28

      CLASS ACTION COMPLAINT – CASE NO.
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 2 of 27 Page ID #:2



  1         Plaintiff, Nawaf Alwazzan, (“Plaintiff”), by and through his attorneys,
  2
      alleges upon personal knowledge as to his own acts, and upon information and
  3

  4   belief as to all other matters, based upon the investigation conducted by and

  5   through his attorneys, which included, among other things, a review of documents
  6
      filed by Defendants (as defined below) with the United States Securities and
  7

  8   Exchange Commission (the “SEC”), news reports, press releases issued by

  9   Defendants, and other publicly available documents, as follows:
 10
                      NATURE AND SUMMARY OF THE ACTION
 11

 12         1.    This is a federal securities class action on behalf of all investors who

 13   purchased or otherwise acquired STAAR Surgical Company (“STAAR” or the
 14
      “Company”) common stock between February 26, 2020 and August 10, 2020,
 15

 16   inclusive (the “Class Period”), seeking to recover damages caused by Defendants’
 17   violations of the federal securities laws and to pursue remedies under §§ 10(b) and
 18
      20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
 19

 20   promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.
 21         2.    STARR designs, develops, manufactures, and sells implantable lenses
 22
      for the eye and companion delivery systems used to deliver the lenses into the eye.
 23

 24   STAAR’s primary products are: (1) “implantable Collamer® lenses,” or “ICLs,”
 25   used in refractive surgery; and (2) intraocular lenses, or “IOLs,” used in cataract
 26
      surgery.
 27

 28
                                               2
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 3 of 27 Page ID #:3



  1          3.     In violation of the Exchange Act, STAAR misled investors as to, inter
  2
      alia, its sales in China. This has led to inflated financial results.
  3

  4          4.     Throughout the Class Period, Defendants made materially false and/or

  5   misleading statements, as well as failed to disclose material adverse facts to
  6
      investors. Specifically, Defendants misrepresented and/or failed to disclose to
  7

  8   investors that the Company was overstating and/or mischaracterizing: (1) its sales

  9   and growth in China; (2) its marketing spend; (3) its research and development
 10
      expenses; and that as a result of the foregoing, (4) Defendants’ public statements
 11

 12   were materially false and misleading at all relevant times.

 13          5.     On August 5, 2020, after the markets closed, STAAR reported
 14
      disappointing financial results, as detailed below. On this news, shares of STAAR
 15

 16   common stock fell approximately 10%, down from the August 5, 2020 closing
 17   price of $61.81 to an August 6, 2020 close of $55.86.
 18
             6.     On August 11, 2020, analyst J Capital Research published a report in
 19

 20   which it wrote that “[w]e think that STAAR Surgical has overstated sales in China
 21   by at least one-third, or $21.6 mln. That would mean that all of the company’s $14
 22
      mln in 2019 profit is fake.” 1 The report continued that “[f]ake sales [in China]
 23

 24   come at 100% margins and therefore translate directly into profit. That means that
 25   the roughly $21.6 mln in overstated Chinese sales in 2019 represent 152% of total
 26

 27
      1
 28    See https://www.jcapitalresearch.com/uploads/2/0/0/3/20032477/2020_08_11_staa.pdf (last
      visited on August 14, 2020).
                                                    3
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 4 of 27 Page ID #:4



  1   company profit. In other words, without the fraud that we believe pervades the
  2
      China business, STAAR is losing money.”
  3

  4         7.    J Capital Research stated in reaching its conclusions, it “conduct over

  5   75 interviews, visited company sites in China and Switzerland, and reviewed
  6
      financial statements and other government documents for STAAR’s distributors
  7

  8   and customers in China. We will show that sales of STAAR’s ICLs are

  9   dramatically overstated.”
 10
            8.    On this news, the stock continued its descent, closing at just $48.25
 11

 12   per share on August 11, 2020.

 13         9.    As a result of Defendants’ wrongful acts and omissions, and the
 14
      precipitous decline in the market value of the Company’s securities, Plaintiff and
 15

 16   other Class members have suffered significant losses and damages.
 17                           JURISDICTION AND VENUE
 18
            10.   The federal law claims asserted herein arise under and pursuant to §§
 19
      10(b) and 20(a) of the Exchange Act, 15 U.S.C. § 78(b) and 78t(a), and Rule 10b-5
 20

 21   promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.
 22
            11.   This Court has subject matter jurisdiction over this action pursuant to
 23

 24
      28 U.S.C. §1331, § 27 of the Exchange Act, 15 U.S.C. § 78aa.

 25         12.   This Court has jurisdiction over each Defendant named herein
 26
      because each Defendant is an individual or corporation who has sufficient
 27

 28
      minimum contacts with this District so as to render the exercise of jurisdiction by

                                               4
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 5 of 27 Page ID #:5



  1   the District Court permissible under traditional notions of fair play and substantial
  2
      justice.
  3

  4          13.   Venue is proper in this District pursuant to § 27 of the Exchange Act,

  5   15 U.S.C. § 78aa and 28 U.S.C. § 1931(b), as the Company has its principal
  6
      executive offices located in this District and conducts substantial business here.
  7

  8          14.   In connection with the acts, omissions, conduct and other wrongs in

  9   this Complaint, Defendants, directly or indirectly, used the means and
 10
      instrumentalities of interstate commerce, including but not limited to the United
 11

 12   States mail, interstate telephone communications and the facilities of the national

 13   securities exchange.
 14
                                           PARTIES
 15
             15.   Plaintiff Nawaf Alwazzan, as set forth in his Certification filed
 16

 17   contemporaneously herewith, acquired shares of STAAR common stock at
 18
      artificially inflated prices, and has been damaged.
 19
             16.   Defendant STAAR Surgical Company is incorporated under the laws
 20

 21   of the State of Delaware, with its principal place of business at 25651 Atlantic
 22
      Ocean Drive, Lake Forest, CA 92630. Its common stock trades on the NASDAQ
 23

 24
      stock exchange under the symbol STAA.

 25          17.   Defendant Caren L. Mason is the President and Chief Executive
 26
      Officer of STAAR. She has served on STAAR’s Board of Directors since her
 27

 28
                                                5
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 6 of 27 Page ID #:6



  1   election at the Company’s 2014 Annual Meeting, and has served as STAAR’s
  2
      CEO since March 1, 2015.
  3

  4         18.   Defendant Deborah Andrews was formerly STAAR’s Chief Financial

  5   Officer, having served in that role from October 2, 2017 until her retirement in
  6
      2020. STAAR has indicated that Ms. Andrews remains in an advisory role with the
  7

  8   Company at present.

  9         19.   Defendant Patrick F. Williams was appointed as the CFO of STAAR
 10
      in July 2020.
 11

 12         20.   Defendants Mason, Andrews, and Williams are named as Defendants

 13   for violations of all counts asserted herein, and are referred to as the “Individual
 14
      Defendants.” The Individual Defendants, because of their positions with the
 15

 16   Company, possessed the power and authority to control the contents of the
 17   Company’s reports to the SEC, press releases and presentations to securities
 18
      analysts, money and portfolio managers, and the investing public, i.e., the market.
 19

 20   The Individual Defendants were provided with copies of the Company’s reports
 21   and press releases alleged herein to be misleading prior to, or shortly after, their
 22
      issuance and had the ability and opportunity to prevent their issuance or cause
 23

 24   them to be corrected. Because of their positions and access to material, non-public
 25   information available to them, the Individual Defendants knew that the adverse
 26
      facts specified herein had not been disclosed to, and were being concealed from,
 27

 28   the public, and that the positive representations that were being made were then
                                               6
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 7 of 27 Page ID #:7



  1   materially false and/or misleading. The Individual Defendants are therefore liable
  2
      for the misstatements and omissions plead herein.
  3

  4       DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND/OR
                               OMISSIONS
  5
             21.    On February 26, 2020, the beginning of the Class Period, STAAR
  6

  7   reported its financial results for the fourth quarter and fiscal year ended January 3,
  8
      2020 on Form 10-K with the SEC. 2 In the accompanying press release, STAAR
  9
      reported full year “Record Net Sales of $150.2 Million,” up 21% year-over-year,
 10

 11   with ICL sales up 28% year-over-year, improved gross margins of 74.5% of sales
 12
      compared to 73.8% of sales from the prior year, and full year net income of $0.30
 13
      per share, versus prior year net income of $0.11 per share. 3
 14

 15          22.    In the Form 10-K, STAAR represented that “[o]ne customer,
 16
      Shanghai Langsheng, 4 our China distributor who sells in to [sic] China and Hong
 17
      Kong, accounted for more than 43% of our consolidated net sales during fiscal
 18

 19   2019. Net sales to Shanghai Langsheng during each of the last three fiscal years
 20
      were as follows:
 21

 22

 23

 24

 25

 26   2
        https://www.sec.gov/ix?doc=/Archives/edgar/data/718937/000156459020006791/staa-
      10k_20200103.htm.
 27   3
        https://www.sec.gov/Archives/edgar/data/718937/000156459020006783/staa-ex991_18.htm.
      4
 28    It appears that the proper spelling of the distributor is “Lansheng,” but “Langsheng” is used
      herein to be consistent with the Company’s spelling of its Chinese distributor.
                                                      7
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 8 of 27 Page ID #:8



  1                          Net Sales to Shanghai Langsheng
  2     Fiscal              Net Sales               Net Sales as Percentage of
        Year           ($, in thousands)             Consolidated Net Sales
  3
        2019 $                            64,820                            43.2%
  4     2018 $                            46,070                            37.2%
        2017 $                            24,473                            27.0%
  5

  6
            23.   Also in the Form 10-K, STAAR reported that its “[m]arketing and
  7

  8   selling expenses for 2019 were $45.5 million, an increase of 17.9% when
  9
      compared with $38.6 million for 2018,” which 2018 expenses were an increase of
 10
      35.9% when compared with $28.4 million for 2017. STAAR attributed the 2019
 11

 12   “increase in marketing and selling expenses” as being “due to an increase in
 13
      headcount and salary-related expenses including stock-based compensation and
 14

 15
      continuing investments in digital, consumer, and strategic marketing, and travel

 16   expenses.” STAAR further stated that:
 17
            We also enter into certain strategic cooperation agreements with
 18         customers in which, as consideration for certain commitments made
 19
            by the customer, including minimum purchase commitments, we
            agree, among other things, to pay for marketing, educational training
 20         and general support of our products. The provisions in these
 21
            arrangements allow for these payments to be made directly to the
            customer or payments can be made directly to a third party for distinct
 22         marketing, educational training and general support services provided
 23         to or on behalf of the customer by the third party. For payments we
            make to another party, or reimburse the customer for distinct
 24         marketing and support services, we recognize these payments as sales
 25         and marketing expense as incurred. These strategic cooperation
            agreements are generally for periods of 12 months or more with
 26         quarterly minimum purchase commitments.
 27

 28
                                              8
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 9 of 27 Page ID #:9



  1         24.    In the Form 10-K, STAAR also reported that incurred “Research and
  2
      development” expenses for the 2019 fiscal year of $25.298 million, up
  3

  4   approximately 14.8% from $22.028 million in the prior year. STAAR added that

  5   “[r]esearch and development expense consist [sic] primarily of compensation and
  6
      related costs for personnel responsible for the research and development of new
  7

  8   and existing products, the regulatory and clinical activities required to acquire and

  9   maintain product approvals globally and medical affairs expenses. These costs are
 10
      expensed as incurred.”
 11

 12         25.    In the accompanying press release, Defendant Mason stated, in

 13   relevant part:
 14
            We closed 2019 with strong fourth quarter results leading to full year
 15         performance above our committed targets for ICL unit growth, total
 16         revenue growth, cash generation and earnings per share. STAAR
            entered 2020 with continued financial and operating momentum. We
 17         achieved progress on our clinical and regulatory strategic imperatives
 18         with a new CE Mark approval for use of our ICL as a supplemental
            lens and the first patient implant in our U.S. EVO clinical trial . . . .
 19         27% ICL unit growth for the fourth quarter included Japan up 95%,
 20         China up 43%, Germany up 29%, Spain up 20%, India up 16% and
            the U.S. up 10% as compared to the prior year period. As with many
 21         other companies, we are assessing and managing through the potential
 22         impact of the coronavirus on our business in China and elsewhere.
            Our thoughts are with all those who have been or may become
 23         impacted globally by the coronavirus. We have been directly in touch
 24         with and have been working with our China customers. Our customers
            have experienced a mandated pause in procedures during the month of
 25         February and our ICL unit volume will be impacted in the first
 26         quarter. We currently expect a potential $5 million to $7 million delay
            in sales orders. The STAAR China team has been engaged in an
 27         extensive remote customer outreach program that includes digital
 28         training courses. For example, during the week of February 10 th,
            STAAR China had more than 2,500 healthcare professionals
                                               9
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 10 of 27 Page ID #:10



    1         participate in online training. Attendees included roughly 500
    2
              ophthalmic surgeons, as well as nurses, examiners and ICL specialists.
              We understand that our customers are hopeful to resume robust
    3         clinical activities, including implantation of the EVO ICL family of
    4         lenses, in March. Excluding any potential full year impact from the
              coronavirus, at this time we are maintaining our full year sales
    5         outlook.
    6
              26.    Defendants Mason and Andrews signed certifications, pursuant to 18
    7

    8   U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002,

    9   certifying that STAAR’s 2019 Annual Report, filed on Form 10-K with the SEC
   10
        on February 26, 2020, “fully complies with the requirements of Section 13(a) or
   11

   12   15(d) of the Securities Exchange Act of 1934, as amended,” and that “[t]he

   13   information contained in the Report fairly presents, in all material aspects, the
   14
        financial condition and results of operations of the Company as of and for the
   15

   16   periods presented in the Report.”
   17         27.    In addition, Defendants Mason and Andrews both submitted signed
   18
        certifications accompanying the 2019 Annual Report stating that “based on [their]
   19

   20   knowledge, this report does not contain any untrue statement of a material fact or
   21   omit to state a material fact necessary to make the statements made, in light of the
   22
        circumstances under which such statements were made, not misleading with
   23

   24   respect to the period covered by this report,” and moreover, that “[b]ased on [their]
   25   knowledge, the financial statements, and other financial information included in
   26
        this report, fairly present in all material respects the financial condition, results of
   27

   28
                                                  10
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 11 of 27 Page ID #:11



    1   operations and cash flows of the registration as of, and for, the periods presented in
    2
        this report.”
    3

    4          28.      On April 13, 2020, STAAR issued a press release on Form 8-K with

    5   the SEC entitled “STAAR Surgical Provides COVID-19 Business Update.” 5 In this
    6
        release, STAAR stated:
    7

    8          STAAR expects total net sales for the first quarter ended April 3,
               2020 to be approximately $34.9 million, up approximately 7% as
    9          compared to the prior year period. The Company estimates COVID-
   10          19 negatively impacted first quarter sales by approximately $4
               million, less than previously estimated. Despite the pandemic’s impact
   11          on business, first quarter ICL unit growth is expected to be up
   12          approximately 9% with strong performance in Japan, Korea, Canada,
               Germany and the rest of Asia Pacific countries not including China.
   13          China’s growth was up 7% due to a strong January and ordering
   14          resuming in the final two weeks of the quarter. Implant rates in China
               were up significantly in the past two weeks.
   15

   16          29.      On May 6, 2020, STAAR reported its financial results for the first
   17   quarter of 2020 on Form 10-Q with the SEC. 6 In this 10-Q, STAAR stated that
   18
        “[o]ne customer, the Company’s distributor in China, accounted for 33% and 36%
   19

   20   of net sales for the three months ended April 3, 2020, and March 29, 2019,
   21   respectively. As of April 3, 2020 and January 3, 2020, respectively, one customer,
   22
        the Company’s distributor in China, accounted for 48% and 43% of consolidated
   23

   24   trade receivables.” STAAR also reported that “ICL units increased 9% over the
   25   prior year quarter, including . . . growth in China of 7%.”
   26

   27
        5
         https://www.sec.gov/Archives/edgar/data/718937/000156459020016323/staa-ex991_9.htm.
   28   6
         https://www.sec.gov/ix?doc=/Archives/edgar/data/718937/000156459020021932/staa-
        10q_20200403.htm.
                                                      11
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 12 of 27 Page ID #:12



    1             30.    In this Form 10-Q, STAAR also reported a “marketing and selling”
    2
        expense of $11.028 million for the quarter, up from $10.143 million in the prior
    3

    4   year first quarter.

    5             31.    Furthermore, in this Form 10-Q, STAAR reported a “research and
    6
        development” expense of $6.898 million, up from $5.635 million in the prior year
    7

    8   first quarter.

    9             32.    In its accompany press release filed on Form 8-K with the SEC, 7
   10
        STAAR reported net sales of $35.2 million, up 8% from the prior year quarter, ICL
   11

   12   sales of $29.3 million, up 6% from the prior year quarter, and stated that “[w]e

   13   started 2020 off with the highest ICL sales and unit growth experienced in the last
   14
        five years for a January. In our major markets which remained open that trend
   15

   16   continued into the middle of March. The large Asian markets, China, Japan, and
   17   South Korea are all growing well now.”
   18
                  33.    Defendants Mason and Andrews signed certifications, pursuant to 18
   19

   20   U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002,
   21   certifying that STAAR’s 2020 first quarter financial report, filed on Form 10-Q
   22
        with the SEC on May 6, 2020, “fully complies with the requirements of Section
   23

   24   13(a) or 15(d) of the Securities Exchange Act of 1934, as amended,” and that
   25   “[t]he information contained in the Report fairly presents, in all material aspects,
   26

   27

   28
        7
            https://www.sec.gov/Archives/edgar/data/718937/000156459020021915/staa-ex991_25.htm.
                                                         12
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 13 of 27 Page ID #:13



    1   the financial condition and results of operations of the Company as of and for the
    2
        periods presented in the Report.”
    3

    4             34.    In addition, Defendants Mason and Andrews both submitted signed

    5   certifications accompanying the 202 first quarter financial report, stating that
    6
        “based on [their] knowledge, this report does not contain any untrue statement of a
    7

    8   material fact or omit to state a material fact necessary to make the statements

    9   made, in light of the circumstances under which such statements were made, not
   10
        misleading with respect to the period covered by this report,” and moreover, that
   11

   12   “[b]ased on [their] knowledge, the financial statements, and other financial

   13   information included in this report, fairly present in all material respects the
   14
        financial condition, results of operations and cash flows of the registration as of,
   15

   16   and for, the periods presented in this report.”
   17             35.    Also on May 6, 2020, STAAR filed a Form S-3 Registration
   18
        Statement with the SEC for a $200 million mixed shelf offering. 8
   19

   20             36.    The statements in ¶¶ 21-34 were materially false and misleading and
   21   omitted to disclose material information. Specifically, Defendants misrepresented
   22
        and/or failed to disclose to investors that the Company was overstating and/or
   23

   24   mischaracterizing: (1) its sales and growth in China; (2) its marketing spend; (3) its
   25   research and development expenses; and that as a result of the foregoing, (4)
   26

   27

   28
        8
            https://www.sec.gov/Archives/edgar/data/718937/000156459020021987/staa-s3.htm.
                                                         13
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 14 of 27 Page ID #:14



    1   Defendants’ public statements were materially false and misleading at all relevant
    2
        times.
    3

    4            37.   Defendants knew, or in reckless disregard for the truth should have

    5   known, that at the time the statements in ¶¶ 21-34 were made, they were false
    6
        and/or misleading, and/or failed to disclose material information to investors.
    7

    8                          THE TRUTH BEGINS TO EMERGE

    9            38.   On August 5, 2020, after the markets closed, STAAR reported its
   10
        financial results for the second quarter ended July 3, 2020, filing a Form 10-Q and
   11
        issuing a press release with the SEC. The Company reported net sales of $35.2
   12

   13   million (down 11% from the prior year quarter), and ICL sales of $30.7 million
   14
        (down 11% from the prior year quarter). STAAR reported a net loss of $0.03 per
   15
        share, versus net income of $0.08 per share in the prior year quarter.
   16

   17            39.   In this Form 10-Q, STAAR reported that “the Company’s distributor
   18
        in China, accounted for 53% and 43% of net sales for the three and six months
   19
        ended July 3, 2020, respectively, and the same customer, accounted for 49% and
   20

   21   43% of net sales for the three and six months ended June 28, 2019, respectively.
   22
        As of July 3, 2020 and January 3, 2020, respectively, one customer, the
   23

   24
        Company’s distributor in China, accounted for 57% and 43% of consolidated trade

   25   receivables.”
   26

   27

   28
                                                 14
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 15 of 27 Page ID #:15



    1         40.   On this news, the Company’s price plummeted by approximately
    2
        10%, falling from its August 5, 2020 close of $61.81 per share to an August 6 close
    3

    4   of $55.86 per share.

    5         41.   Then, on August 11, 2020, analyst J Capital Research published a
    6
        report in which it wrote that “[w]e think that STAAR Surgical has overstated sales
    7

    8   in China by at least one-third, or $21.6 mln. That would mean that all of the

    9   company’s $14 mln in 2019 profit is fake.” The report continued that “[f]ake sales
   10
        [in China] come at 100% margins and therefore translate directly into profit. That
   11

   12   means that the roughly $21.6 mln in overstated Chinese sales in 2019 represent

   13   152% of total company profit. In other words, without the fraud that we believe
   14
        pervades the China business, STAAR is losing money.”
   15

   16         42.   J Capital Research stated in reaching its conclusions that it “conduct
   17   over 75 interviews, visited company sites in China and Switzerland, and reviewed
   18
        financial statements and other government documents for STAAR’s distributors
   19

   20   and customers in China. We will show that sales of STAAR’s ICLs are
   21   dramatically overstated.”
   22
              43.   The J Capital Research report continued that “STAAR has not said
   23

   24   much to investors about its largest client, Aier. It has posted a public notice in
   25   some Aier clinics stating that Aier has been the largest ICL partner each year since
   26
        2015. We spoke to a dozen people familiar with STAAR’s sales in China, and they
   27

   28   agreed that the STAAR sales numbers assume that 65,000-75,000 lenses – half the
                                                15
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 16 of 27 Page ID #:16



    1   volume sold in China – were sold to Aier Eye Hospital Group . . . in 2019. But
    2
        Aier’s public financial statements indicate that its purchases from STAAR should
    3

    4   be no more than 41,192 lenses, 43% fewer than our interviewees told us. Based on

    5   Aier’s 2019 annual report and our interviews with Aier management, we estimate
    6
        that Aier performed at most 20,596 ICL surgeries in 2019. . . . If all the surgeries
    7

    8   involved two lenses, than STAAR sold at most 41,192 lenses to Aier in 2019, not

    9   the 65,000-75,000 that Langsheng and STAAR China told us. . . . For 41,192
   10
        lenses, that would mean $20.2 mln in revenue to STAAR in 2019, not the $32.4
   11

   12   mln that would represent half of China revenues.”

   13         44.    J Capital Research further stated that “Aier has ample means to
   14
        obfuscate its lens purchases. We learned in an interview with an Aier executive
   15

   16   that the company has a subsidiary at a non-existent address in Tibet that is
   17   dedicated to processing purchases of STAAR lenses. This company, called
   18
        Shannan Youshi . . . pays STAAR for lenses and takes payment from the Aier
   19

   20   hospitals, with little scrutiny of accounts. . . . We asked a photographer to visit the
   21   premises, but the address does not exist. We telephoned the registered phone
   22
        number, and it was a non-working number.”
   23

   24         45.    J Capital Research further stated that “STAAR compensates for this
   25   sales inflation, we believe, with the marketing budget, which was $45.5 mln in
   26
        2019, 30% of sales. We spoke with sales and marketing executives in China, in the
   27

   28   U.S., and in Europe as well as with former C Suite executive, and none could
                                                  16
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 17 of 27 Page ID #:17



    1   identify promotional spending nearing $45.5 mln a year. These executives,
    2
        including longtime regional sales directors, told us they estimate that the company
    3

    4   spends no more than a couple million dollars on marketing. . . . Instead, according

    5   to a highly placed former executive, STAAR inflates sales and then balances the
    6
        “income” by marking up marketing costs. According to a former executive,
    7

    8   marketing ‘subsidies’ may be around one-third the stated value of the lens, so that

    9   the distributor buys the lens at $300 but STAAR books the sale at $450 and in
   10
        order to hide the phantom revenue allocates the $150 to marketing. This means that
   11

   12   STAAR is able to toggle sales at will using its marketing budget.”

   13         46.   J Capital Research continued that “[i]n May, we spoke with a
   14
        Lansheng former who is in regular touch with former colleagues. This former
   15

   16   executive estimated that Q1 sales were down 30% YoY in terms of volume and
   17   that Q2 would be more or less flat with Q2 2019.” This was supported by a
   18
        “current Lansheng employee” who J Capital Research wrote “estimated that Q1
   19

   20   sales had dropped by at least one-third.” Moreover, the J Capital Research report
   21   provided that “[i]nquiries with Lansheng and STAAR employees indicated that
   22
        Lansheng in H1 was carrying substantially less than its usually inventory because
   23

   24   of concerns that the coronavirus would make the lenses unsaleable. A Lansheng
   25   former also said that STAAR was worried that receivables could go unpaid.”
   26

   27

   28
                                                17
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 18 of 27 Page ID #:18



    1         47.     The J Capital Research report further detailed “[m]issing exports from
    2
        Switzerland,” noting that “Swiss records showing exports of implantable contact
    3

    4   lenses to China indicate sales far lower than those claimed by STAAR.”

    5         48.     J Capital Research continued that “STAAR may be producing fewer
    6
        lenses than it claims” and that “[i]nventories have actually declined over five years
    7

    8   despite a 95% increase in income.” “STAAR formers have told us that they have

    9   not seen the increase in manufacturing activity that would support the reported
   10
        41% sales growth. No one, including former managers who worked within
   11

   12   STAAR’s manufacturing facility in Monrovia, can say what the unit production

   13   volume is.”
   14
              49.     Moreover, the J Capital Research report noted that while “Asia was
   15

   16   gut punched by Covid-19 . . . STAAR reported growth. As usual, the company
   17   relied on China for the bit of good news it had to offer. In Q2 [2020], China
   18
        distributor Lansheng accounted for 53% of sales and 57% of trade receivables. For
   19

   20   the first half [of 2020], STAAR said that Chinese unit sales rose by 7% and
   21   revenue declined by 2.7%, suggesting sharp discounts. In fact, several eye clinics
   22
        told us that they were discounting ICL surgery, usually by about 15%. But we
   23

   24   interviewed 19 doctors, distributors, and marketing platforms that promote eye
   25   surgery. They said that the number of ICL procedures in China from January
   26
        through June had declined by around 50-60%. Chinese clinics were closed for at
   27

   28   least two months, sometimes more.” Indeed, “Langsheng represents 100% of
                                                 18
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 19 of 27 Page ID #:19



    1   [STAAR’s] sales in China. If both sales and inventory were down, it is impossible
    2
        that China sales grew.”
    3

    4         50.    Langsheng is STAAR’s distributor and 100% of STAAR’s China

    5   sales are attributable to Langsheng. According to J Capital Research, Langsheng’s
    6
        Chairman, Zhang Jian, bought the medical-equipment piece of a state-owned
    7

    8   enterprise in 2008, at which time STAAR had just entered the Chinese market. J

    9   Capital Research further reported that “[i]n Q4 2015, STAAR gave up doing direct
   10
        sales and handed import and distribution to Langsheng.”
   11

   12         51.    On Langsheng, J Capital Research’s report continued: “[s]hortly after

   13   signing with STAAR, Zhang Jian spirited the STAAR distribution business into a
   14
        separate company registered in the British Virgin Islands. He used that BVI, called
   15

   16   Visiontec, to establish a Shanghai shadow company whose English nae is the same
   17   as Langsheng’s. Although the two Langshengs are owned by the same person, they
   18
        are not the same company, but STAAR has never made a new disclosure.”
   19

   20         52.    On this news, STAAR’s stock price plummeted again, closing at
   21   $48.25 on August 11, 2020, down approximately 6.2% from its August 10, 2020
   22
        closing price of $51.42.
   23

   24         53.    As a result of Defendants’ wrongful acts and omissions, and the
   25   precipitous decline in the market value of STAAR’s common stock, Plaintiff and
   26
        other members of the Class have suffered significant losses and damages.
   27

   28
                                                19
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 20 of 27 Page ID #:20



    1                            CLASS ACTION ALLEGATIONS
    2
              54.      Plaintiff brings this action as a class action pursuant to Rule 23 of the
    3
        Federal Rules of Civil Procedure on behalf of a class of all persons and entities
    4

    5   who purchased or otherwise acquired STAAR common stock between February
    6
        26, 2020 and August 10, 2020, inclusive, seeking to recover damages caused by
    7
        Defendants’ violations of the federal securities laws and to pursue remedies under
    8

    9   §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”)
   10
        and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.
   11
        Excluded from the Class are Defendants, directors and officers of the Company, as
   12

   13   well as their families and affiliates.
   14
              55.      The members of the Class are so numerous that joinder of all
   15
        members is impracticable. The disposition of their claims in a class action will
   16

   17   provide substantial benefits to the parties and the Court.
   18
              56.      There is a well-defined community of interest in the questions of law
   19
        and fact involved in this case. Questions of law and fact common to the members
   20

   21   of the Class which predominate over questions which may affect individual Class
   22
        members include:
   23

   24
                    a. Whether the Exchange Act was violated by Defendants;

   25               b. Whether Defendants omitted and/or misrepresented material facts;
   26

   27

   28
                                                   20
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 21 of 27 Page ID #:21



    1               c. Whether Defendants’ statements omitted material facts necessary to
    2
                       make the statements made, in light of the circumstances under which
    3

    4                  they were made, not misleading;

    5               d. Whether Defendants knew or recklessly disregarded that their
    6
                       statements were false and misleading;
    7

    8               e. Whether the price of the Company’s stock was artificially inflated;

    9                  and
   10
                    f. The extent of damage sustained by Class members and the appropriate
   11

   12                  measure of damages.

   13         57.      Plaintiff’s claims are typical of those of the Class because Plaintiff
   14
        and the Class sustained damages from Defendants’ wrongful conduct alleged
   15

   16   herein.
   17         58.      Plaintiff will adequately protect the interests of the Class and have
   18
        retained counsel who are experienced in class action securities litigation. Plaintiff
   19

   20   has no interests that conflict with those of the Class.
   21         59.      A class action is superior to other available methods for the fair and
   22
        efficient adjudication of this controversy.
   23

   24                               FRAUD ON THE MARKET
   25         60.      Plaintiff will rely upon the presumption of reliance established by the
   26
        fraud-on- the-market doctrine that, among other things:
   27

   28
                                                   21
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 22 of 27 Page ID #:22



    1               a. Defendants made public misrepresentations or failed to disclose
    2
                       material facts during the Class Period;
    3

    4               b. The omissions and misrepresentations were material;

    5               c. The Company’s common stock traded in efficient markets;
    6
                    d. The misrepresentations alleged herein would tend to induce a
    7

    8                  reasonable investor to misjudge the value of the Company’s common

    9                  stock; and
   10
                    e. Plaintiff and other members of the class purchased the Company’s
   11

   12                  common stock between the time Defendants misrepresented or failed

   13                  to disclose material facts.
   14
              61.      At all relevant times, the markets for the Company’s stock were
   15

   16   efficient for the following reasons, among others: (i) the Company filed periodic
   17   public reports with the SEC; and (ii) the Company regularly communicated with
   18
        public investors via established market communication mechanisms, including
   19

   20   through regular disseminations of press releases on the major news wire services
   21   and through other wide-ranging public disclosures such as communications with
   22
        the financial press, securities analysts, and other similar reporting services.
   23

   24   Plaintiff and the Class relied on the price of the Company’s common stock, which
   25   reflected all information in the market, including the misstatements by Defendants.
   26

   27

   28
                                                     22
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 23 of 27 Page ID #:23



    1                                 NO SAFE HARBOR
    2
              62.     The statutory safe harbor provided for forward-looking statements
    3
        under certain conditions does not apply to any of the allegedly false statements
    4

    5   pleaded in this Complaint. The specific statements pleaded herein were not
    6
        identified as forward-looking statements when made.
    7
              63.     To the extent there were any forward-looking statements, there were
    8

    9   no meaningful cautionary statements identifying important factors that could cause
   10
        actual results to differ materially from those in the purportedly forward-looking
   11
        statements.
   12

   13                             SCIENTER ALLEGATIONS
   14
              64.     As alleged herein, Defendants acted with scienter since Defendants
   15
        knew that the public documents and statements issued or disseminated in the name
   16

   17   of the Company were materially false and/or misleading; knew that such
   18
        statements or documents would be issued or disseminated to the investing public;
   19
        and knowingly and substantially participated or acquiesced in the issuance or
   20

   21   dissemination of such statements or documents as primary violations of the federal
   22
        securities laws. As set forth elsewhere herein in detail, the Individual Defendants,
   23

   24
        by virtue of their receipt of information reflecting the true facts regarding STAAR,

   25   their control over, and/or receipt and/or modification of STAAR’s allegedly
   26
        materially misleading misstatements and/or their associations with the Company
   27

   28
                                                23
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 24 of 27 Page ID #:24



    1   which made them privy to confidential proprietary information concerning
    2
        STAAR, participated in the fraudulent scheme alleged herein.
    3

    4                                    LOSS CAUSATION

    5         65.    On August 5, 2020, after the markets closed, STAAR reported its
    6
        second quarter 2020 financial results. On this news, STAAR common stock fell
    7
        approximately 10%, from its August 5, 2020 close of $61.81 per share to an
    8

    9   August 6, 2020 close of $55.86 per share.
   10
              66.    On August 11, 2020, analyst J Capital Research issued its highly
   11
        critical research report, as alleged above. On this news, STAAR common stock
   12

   13   plummeted from an August 10, 2020 closing price of $51.42 per share to close at
   14
        $48.25 on August 11, 2020, a one day drop of approximately 6.2%.
   15
                                       CAUSES OF ACTION
   16

   17                                     COUNT ONE
            Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated
   18
                                           Thereunder
   19
              67.    Plaintiff repeats and re-alleges each and every allegation contained
   20

   21   above as if fully set forth herein.
   22
              68.    During the Class Period, Defendants disseminated or approved the
   23

   24
        false statements specified above, which they knew or deliberately disregarded were

   25   misleading in that they contained misrepresentations and failed to disclose the
   26
        material facts necessary to make the statements made, in light of the circumstances
   27

   28
        under which they were made, not misleading.

                                                24
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 25 of 27 Page ID #:25



    1         69.     Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in
    2
        that they: (i) employed devices, schemes, and artifices to defraud; (ii) made untrue
    3

    4   statements of material fact and/or omitted to state material facts necessary to make

    5   the statements not misleading; and (iii) engaged in acts, practices, and a course of
    6
        business which operated as a fraud and deceit upon those who purchased or
    7

    8   otherwise acquired the Company’s securities during the class period.

    9         70.     Plaintiff and the Class have suffered damages in that, in reliance on
   10
        the integrity of the market, they paid artificially inflated prices for the Company’s
   11

   12   common stock. Plaintiff and the Class would not have purchased the Company’s

   13   common stock at the price paid, or at all, if they had been aware that the market
   14
        prices had been artificially and falsely inflated by Defendants’ misleading
   15

   16   statements.
   17                                      COUNT TWO
   18                        Violations of § 20(a) of the Exchange Act
                               (Against the Individual Defendants)
   19
              71.     Plaintiff repeats and re-alleges each and every allegation contained
   20

   21   above as if fully set forth herein.
   22
              72.     The Individual Defendants acted as controlling persons of the
   23

   24
        Company within the meaning of § 20(a) of the Exchange Act as alleged herein. By

   25   virtue of their high-level positions at the Company, the Individual Defendants had
   26
        the power and authority to cause or prevent the Company from engaging in the
   27

   28
        wrongful conduct complained of herein. The Individual Defendants were provided

                                                 25
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 26 of 27 Page ID #:26



    1   with or had unlimited access to the documents described above which contained
    2
        statements alleged by Plaintiff to be false or misleading both prior to and
    3

    4   immediately after their publication, and had the ability to prevent the issuance of

    5   those materials or to cause them to be corrected so as not to be misleading.
    6
                                     PRAYER FOR RELIEF
    7
              WHEREFORE, Plaintiff prays for relief and judgment as follows:
    8

    9            a) determining that this action is a proper class action pursuant to Rule
   10
                     23(a) and 23(b)(3) of the Federal Rules of Civil Procedure on behalf
   11
                     of the Class as defined herein, and a certification of Plaintiff as class
   12

   13                representative pursuant to Rule 23 of the Federal Rules of Civil
   14
                     Procedure and appointment of Plaintiff’s counsel as Lead Counsel;
   15
                 b) awarding compensatory and punitive damages in favor of Plaintiff and
   16

   17                the other class members against all Defendants, jointly and severally,
   18
                     for all damages sustained as a result of Defendants’ wrongdoing, in an
   19
                     amount to be proven at trial, including pre-judgment and post-
   20

   21                judgment interest thereon.
   22
                 c) awarding Plaintiff and other members of the Class their costs and
   23

   24
                     expenses in this litigation, including reasonable attorneys’ fees and

   25                experts’ fees and other costs and disbursements; and
   26
                 d) awarding Plaintiff and the other Class members such other relief as
   27

   28
                     this Court may deem just and proper.

                                                  26
Case 8:20-cv-01533-JVS-JDE Document 1 Filed 08/19/20 Page 27 of 27 Page ID #:27



    1                            DEMAND FOR JURY TRIAL
    2
             Plaintiff hereby demands a trial by jury in this action of all issues so triable.
    3

    4
        Dated: August 19, 2020                   Respectfully submitted,
    5
                                                 By: /s/ Jacob A. Walker
    6
                                                 Jacob A. Walker (CA Bar No. 271217)
    7
                                                 BLOCK & LEVITON LLP
    8
                                                 260 Franklin St., Suite 1860
    9                                            Boston, MA 02110
                                                 Tel.: (617) 398-5600
   10
                                                 Fax: (617) 507-6020
   11                                            jake@blockleviton.com
   12
                                                 Whitney E. Street (CA Bar No. 223870)
   13                                            BLOCK & LEVITON LLP
                                                 100 Pine Street, Suite 1250
   14
                                                 San Francisco, CA 94111
   15                                            Tel.: (415) 968-1852
                                                 Fax: (617) 507-6020
   16
                                                 whitney@blockleviton.com
   17
                                                 Counsel for Plaintiff
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 27
